[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                                DEC 03, 2010
                               No. 09-14748                      JOHN LEY
                           Non-Argument Calendar                   CLERK
                         ________________________

                    D. C. Docket No. 07-00196-CV-RWS-1

KHALDOUN KHATTAB,


                                                             Plaintiff-Appellant,

                                    versus

MOREHOUSE SCHOOL OF MEDICINE,

                                                           Defendant-Appellee.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (December 3, 2010)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

     In July 2004, Dr. Khaldoun Khattab began an internal medicine residency at
Morehouse School of Medicine (“Morehouse”) for the academic year, 2004-2005.

In June 2005, Morehouse decided not to renew his residency for the 2005-2006

academic year and therefore terminated his residency. Morehouse did so because it

found serious deficiencies in Dr. Khattab’s performance.

      In July 2006, Dr. Khattab brought this action against Morehouse claiming

that, in violation of Title VII of the Civil Rights Act of 1964, Morehouse

discriminated against him on the basis of his race, color, national origin, and

religion1 ` through discriminatory work assignments, by harassing him in the work

place, and in terminating his residency. He claimed that such discrimination

continued after the termination in that Morehouse provided one or more other

institutions with negative information that precluded him from finding another job

in medicine. He also claimed that Morehouse slandered and defamed him in

violation of state law.

      Morehouse denied liability and following discovery moved the district court

for summary judgment. The court referred the motion to a magistrate judge who,

on July 14, 2009, issued a Report and Recommendation (“R & R”) recommending

that the district court grant the motion. Dr. Khattab objected to the R & R. The

district court overruled his objections, received the R & R with approval, and



      1
          Dr. Khattab is Caucasian, a native of Syria, and a Muslim.

                                                2
adopted it as the opinion of the court. Dr. Khattab now appeals.

       We have carefully considered the magistrate judge’s R & R in light of Dr.

Khattab’s arguments for reversal. We find that the magistrate judge’s

comprehensive R & R of some 43 pages properly analyzed and disposed of Dr.

Khattab’s claims, and therefore affirm the district court on the basis of the

magistrate judge’s analysis.2

       AFFIRMED.




       2
          In addition to challenging the district court’s decision granting summary judgment, Dr.
Khattab argues that the magistrate judge and the district court abused their discretion in striking
his response to Morehouse’s motion for summary judgment for failing to comply with the
court’s local rules, and that the magistrate judge and the district court abused their discretion in
not extending the time for the filing of his response to Morehouse’s motion. We find no abuse
of discretion.

                                                  3